Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Quayle Action
This application is in condition for allowance except for the following formal matters: see below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Drawings
The Fig 8 of drawings is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference "138" has both been used to designate two different parts (topmost 138 and the lowermost 138).
Further, the Fig 9 of drawings is objected to as failing to comply with 37 CFR 1.84(p)(4) because references “130” and “138” have both been used to designate a same part.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. Cheng (US 20150061042) and Tung (US 20160104673) disclose some of the claimed features. However, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a dielectric stress layer disposed on the second portion of the etch stop layer and being free from the first portion of the etch stop layer other than at a corner area formed by the first portion intersecting the second portion, wherein the dielectric stress layer is different from the etch stop layer in composition and is configured to apply a compressive stress to a channel region underlying the gate stack”.

Regarding claim 9. Cheng (US 20150061042) and Tung (US 20160104673) disclose some of the claimed features. However, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an oxidized stress layer disposed on the fin active region and laterally between a first portion of the etch stop layer on the sidewall of a first one of the gate stacks and a second portion of the etch stop layer on the sidewall of a second one of the gate stacks, wherein the oxidized stress layer is different from the etch stop layer in composition and is configured to apply a stress to channel regions underlying the first one of the gate stacks and the second one of the gate stacks; and an inter-layer dielectric layer on the oxidized stress layer”.

Regarding claim 17. Cheng (US 20150061042) and Tung (US 20160104673) disclose some of the claimed features. However, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a dielectric stress layer disposed on the second portion of the etch stop layer and is substantially free from the first portion of the etch stop layer, wherein the etch stop layer includes a nitride and the dielectric stress layer includes an oxide configured to apply a compressive stress to channel regions in the fin active region; and an inter-layer dielectric layer on the dielectric stress layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826